COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                    §

                                                    §
  IN RE:                                                            No. 08-19-00248-CV
                                                    §
  LAUREN FENENBOCK,                                           AN ORIGINAL PROCEEDING
                                                    §
  Relator.                                                              IN MANDAMUS
                                                    §

                                                    §

                                         JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against the

Honorable Eduardo Gamboa, Judge of the Probate Court No. 2 of El Paso County, Texas, and

concludes that Relator’s petition for writ of mandamus should be conditionally granted. We therefore

order the trial court to enter an order disqualifying Rene Ordonez from representing Glenna Gabby in

cause number 2017-CPR00674 arising from Probate Court No. 2 of El Paso County, Texas, in

accordance with the opinion of this Court. The writ of mandamus will not issue unless Respondent

fails to comply with this opinion within a reasonable period of time.

       IT IS SO ORDERED THIS 27TH DAY OF MARCH, 2020.


                                               YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.